Name: Commission Regulation (EEC) No 1697/80 of 30 June 1980 laying down transitional measures for the 1980/81 sugar marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 166/85 COMMISSION REGULATION (EEC) No 1697/80 of 30 June 1980 laying down transitional measures for the 1980/81 sugar marketing year pursuant to Article 8 of Regulation (EEC) No 3330/74 to manufacturers since February 1980 in respect of the quantities of sugar produced between the basic quota and the maximum quota which will be carried forward. 3 . Where the amount referred to in Article 5 of Regulation (EEC) No 700/73 has already been levied by Member States in respect of the quantities of sugar produced between the basic quota and the maximum quota which will be carried forward, it shall be refunded by the Member States to the manufacturers concerned . 4. For the purposes of Article 31 of Regulation (EEC) No 3330/74, where the decision to carry forward is taken, total sugar production in respect of the 1979/80 sugar marketing year for each manufac ­ turer shall correspond to the quantity of sugar actually produced during that marketing year, increased by any quantity carried forward from the 1978/79 sugar marketing year and reduced by the quantity declared for carrying forward to the 1980/81 sugar marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1592/80 of 24 June 1980 on the application of the system of production quotas in the sugar and isoglu ­ cose sectors during the period 1 July 1980 to 30 June 1981 ('), Whereas Article 1 ( 1 ) of Regulation (EEC) No 1592/80 permits the carry forward referred to in Article 31 of Council Regulation (EEC) No 3330/74 (2), as last amended by Regulation (EEC) No 1396/78 (3), of quan ­ tities of sugar from the 1979/80 sugar marketing year to the 1980/81 sugar marketing year ; whereas for this purpose it is necessary to adopt transitional measures, in particular as regards storage costs which have already been reimbursed and the levying of the amount referred to in Article 5 of Commission Regula ­ tion (EEC) No 700/73 (4), as last amended by Regula ­ tion (EEC) No 114/79 (5); Whereas Article 1 (2) of Regulation (EEC) No 1592/80 provides that the basic quota for each sugar processing undertaking for the 1980/81 sugar marketing year shall be that applied during the 1979/80 sugar marketing year without prejudice to the application of Council Regulation (EEC) No 3331 /74 (6), as last amended by Regulation (EEC) No 1 292/79 (7) ; whereas, therefore, it is also necessary to alter certain time limits set for altering the basic quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from the third indent of the first subparagraph of Article 31 (2) of Regulation (EEC) No 3330/74 sugar manufacturers who decide to carry forward a quantity of sugar from the 1979/80 sugar marketing year to the 1980/81 sugar marketing year shall notify the Member State concerned by 4 July 1980 of the quantity to be carried forward . 2. Member States shall require the refund of the monthly reimbursements of storage costs paid Article 2 By way of derogation from Articles 7 (2) and 9 ( 1 ) (c) of Regulation (EEC) No 3331 /74, Member States which apply the provisions of Article 2 ( 1 ) of that Regulation :  shall , without prejudice to Article 8 of the said Regulation, take measures affecting the basic quotas for the 1980/81 sugar marketing year, and  shall communicate those measures to the Commis ­ sion, not later than 15 July 1980 . Any reduction made pursuant to Article 2 ( 1 ) of Regu ­ lation (EEC) No 3331 /74 in the basic quota of any undertaking shall not exceed, for the whole period 1 July 1975 to 30 June 1981 , a total quantity equivalent to 5 % of the original basic quota allocated to that undertaking for the 1975/76 marketing year. (&gt;) OJ No L 160, 26. 6 . 1980, p. 12. (2 ) OJ No L 359, 31 . 12. 1974, p. 1 . (&gt;) OJ No L 170, 28 . 3 . 1978 , p. 1 . ( ¦) OJ No L 67, 14. 3 . 1973, p. 12 . (S) OJ No L 17, 24. 1 . 1979, p. 7. (*) OJ No L 359, 31 . 12. 1974, p. 18 (7 ) OJ No L 162, 30 . 6 . 1979, p. 9 . Article 3 This Regulation shall enter into force on 1 July 1980 . No L 166/86 Official Journal of the European Communities 1 . 7. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1980 . For the Commission Finn GUNDELACH Vice-President